



Exhibit 10.8


HIGHLANDS REIT, INC. 2016 INCENTIVE AWARD PLAN

STOCK PAYMENT AWARD GRANT NOTICE
Highlands REIT, Inc., a Maryland corporation, (the “Company”), pursuant to the
Highlands REIT, Inc. 2016 Incentive Award Plan, as amended from time to time
(the “Plan”), hereby grants to the individual listed below (the “Participant”),
in consideration of the mutual agreements set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the number of shares of the Company’s Common Stock set forth below
(the “Shares”). This Stock Payment award is subject to all of the terms and
conditions as set forth herein and in the Stock Payment Award Agreement attached
hereto as Exhibit A (the “Stock Payment Agreement”) and the Plan, each of which
is incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Stock Payment
Award Grant Notice (the “Grant Notice”) and the Stock Payment Agreement.
Participant:
 
Grant Date:
 
Total Number of Shares of Common Stock:
 



By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Stock Payment
Agreement and this Grant Notice. The Participant has reviewed the Stock Payment
Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Stock Payment
Agreement and the Plan. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator of
the Plan upon any questions arising under the Plan, this Grant Notice and/or the
Stock Payment Agreement. In addition, by signing below, the Participant also
agrees that the Company or any Affiliate, in its sole discretion, may satisfy
any withholding obligations in accordance with Section 2.2 of the Stock Payment
Agreement by (i) withholding shares of Common Stock otherwise issuable to the
Participant, (ii) instructing a broker on the Participant’s behalf to sell
shares of Common Stock otherwise issuable to the Participant and remit the
proceeds of such sale to the Company, or (iii) using any other method permitted
by Section 2.2 of the Stock Payment Agreement or the Plan.


HIGHLANDS REIT, INC.: HOLDER:
PARTICIPANT:
By:
                                                            
By:
                                                            
Print Name:
                                                            
Print Name:
                                                            
Title:
                                                            
 
 
Address:
332 S. Michigan Avenue
Ninth Floor
Address:
                                                            
                                                            
     
 
Chicago, Illinois 60604
 
                                                            





1








CH\2293362.2

--------------------------------------------------------------------------------






EXHIBIT A
TO STOCK PAYMENT AWARD GRANT NOTICE

STOCK PAYMENT AWARD AGREEMENT
Pursuant to the Stock Payment Award Grant Notice (the “Grant Notice”) to which
this Stock Payment Award Agreement (the “Agreement”) is attached, Highlands
REIT, Inc., a Maryland corporation (the “Company”) has granted to the
Participant the number of shares of Common Stock (the “Shares”) under the
Highlands REIT, Inc. 2016 Incentive Award Plan, as amended from time to time
(the “Plan”), as set forth in the Grant Notice. Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan and
the Grant Notice.
ARTICLE I.
GENERAL
1.1    Incorporation of Terms of Plan. The Award (as defined below) is subject
to the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.
ARTICLE II.    
AWARD OF COMMON STOCK
2.1    Award of Common Stock.
(a)    Award. Pursuant to the Grant Notice and upon the terms and conditions set
forth in the Plan and this Agreement, effective as of the Grant Date set forth
in the Grant Notice, the Company has granted to the Participant an award of
Common Stock (the “Award”) under the Plan in consideration of the Participant’s
past and/or continued employment with or service to the Company or its
Affiliates, and/or for other good and valuable consideration which the
Administrator has determined exceeds the aggregate par value of the Common Stock
subject to the Award as of the Grant Date. The number of Shares subject to the
Award is set forth in the Grant Notice. The Participant is an Employee,
Non-Employee Director or Consultant of the Company or one of its Affiliates.
(b)    Book Entry Form; Certificates. At the sole discretion of the
Administrator, the Shares will be issued in either (i) uncertificated form, with
the Shares recorded in the name of the Participant in the books and records of
the Company’s transfer agent; or (ii) certificated form.
2.2    Tax Withholding. The Company or its Affiliates shall be entitled to
require a cash payment (or to elect, or permit the Participant to elect, such
other form of payment determined in accordance with Section 9.2 of the Plan) by
or on behalf of the Participant and/or to deduct from other compensation payable
to the Participant any sums to be withheld with respect to the grant of the
Award, not to exceed the amount of the liability based on the maximum statutory
withholding rates in the Participant’s applicable jurisdiction. In satisfaction
of the foregoing requirement with respect to the grant of the Award, unless
otherwise determined by the Company, the Company or its Affiliates shall
withhold Shares otherwise issuable under the Award having a fair market value
equal to the sums to be withheld. Notwithstanding any other provision of this
Agreement (including without limitation Section 2.1(b) hereof), the Company
shall not be obligated to deliver any new certificate representing Shares to the
Participant or the Participant’s legal representative or to enter any such
Shares in book entry form unless and until the Participant or the Participant’s
legal


A-1











--------------------------------------------------------------------------------





representative, as applicable, shall have paid or otherwise satisfied in full
the amount of all federal, state and local taxes applicable to the taxable
income of the Participant resulting from the grant or vesting of the Award or
the issuance of Shares hereunder.
2.3    Conditions to Delivery of Shares. Subject to Section 2.1 above, the
Shares deliverable under this Award may be either previously authorized but
unissued Shares or Shares purchased on the open market. Such Shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any Shares under this Award prior to fulfillment of the conditions set
forth in Section 9.4 of the Plan.
Notwithstanding the foregoing, the issuance of such Shares shall not be delayed
if and to the extent that such delay would result in a violation of Section 409A
of the Code. In the event that the Company delays the issuance of such Shares
because it reasonably determines that the issuance of such Shares will violate
Applicable Law, such issuance shall be made at the earliest date at which the
Company reasonably determines that issuing such Shares will not cause such
violation, as required by Treasury Regulation Section 1.409A-2(b)(7)(ii).
2.4    Ownership Limits. To ensure compliance with the Stock Ownership Limit (as
defined in the Company’s charter, as amended from time to time), any other
provision of Section 7.2.1(a) of the Company’s charter, and/or Applicable Law
and for other proper purposes, the Company may issue appropriate “stop transfer”
and other instructions to its transfer agent with respect to the Shares.
2.5    Consideration to the Company. In consideration of the grant of the Award
pursuant hereto, the Participant agrees to render faithful and efficient
services to the Company or any Affiliate.
ARTICLE III.    
OTHER PROVISIONS
3.1     Rights as Stockholder. Except as otherwise provided herein, upon the
Grant Date, the Participant shall have all the rights of a stockholder of the
Company with respect to the Shares, subject to Sections 2.2 and 2.3 above,
including, without limitation, voting rights and rights to receive any cash or
stock dividends, in respect of the Shares subject to the Award and deliverable
hereunder.
3.2    Not a Contract of Service Relationship. Nothing in this Agreement or in
the Plan shall confer upon the Participant any right to continue to serve as an
Employee, Director or other service provider of the Company or any of its
Affiliates or shall interfere with or restrict in any way the rights of the
Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Participant at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.
3.3    Governing Law. The laws of the State of Maryland shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.4    Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
Applicable Law. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Award is granted, only in such a manner as to conform
to such laws, rules and regulations. To the extent permitted by Applicable Law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.


A-2











--------------------------------------------------------------------------------





3.5    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award in any material way without the prior written
consent of the Participant.
3.6    Notices. Any notice to be given under the terms of this Agreement shall
be addressed to the Company in care of the Secretary of the Company at the
Company’s principal office, and any notice to be given to the Participant shall
be addressed to the Participant at the Participant’s last address reflected on
the Company’s records. Any notice shall be deemed duly given when sent via email
or when sent by reputable overnight courier or by certified mail (return receipt
requested) through the United States Postal Service.
3.7    Successors and Assigns. The Company or any Affiliate may assign any of
its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and its Affiliates. This Agreement shall be binding upon the Participant
and his or her heirs, executors, administrators, successors and assigns.
3.8    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
3.9    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and its Affiliates and the Participant with respect to the subject
matter hereof.
3.10    Limitation on the Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. The Plan, in and of
itself, has no assets. The Participant shall have only the rights of a general
unsecured creditor of the Company and its Affiliates with respect to amounts
credited and benefits payable, if any, with respect to the Shares issuable
hereunder.




A-3









